Title: From George Washington to William Pearce, 1 March 1795
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia March 1st 1795.
        
        I have to acknowledge the rect of your letter of the 22d ulto, and shall give you my sentiments upon the several matters required.
        With respect to the fishery, I am of opinion, that, selling them all to one man, is best: and that if Mr Smith will give five shillings pr thousand for herrings, and twelve shillgs a hundred for the shad, and will oblige himself to take all you have to spare, that you had better strike, & enter into a written agreement with him. By which agreement, he must be bound to receive or pay for, all you do not want for my own use, and to fill the 100 barls you are getting made. for you will recollect, that both these species of fish run in what are called gluts; at which time if he is not prepared for their reception, & compelled to take them, I shall loose the market; and fishing thereby will become rather a loss than benefit; as, without this, he being the only purchaser, you would only draw the Sein as he could (conveniently) cure the fish by wch means, when the fish are moving up in a body & when ten for one (at another time) might be caught, he might not receive them; and, of course, your harvest would be lost. Having an hundred barrels of your own, will, in some measure secure you against the extent of this evil; but it ought, nevertheless, to be guarded against. Another thing is to be understood between you, and that is, that he is not to interfere with the house where your fish & Salt will be. I never chose to sell to Waggeners; there horses have always been found troublesome, & themselves indeed not less so, being much addicted to the pulling down & burning the fences. If you do not sell to Smith, the next best thing is to sell to the Watermen.
        I do not know for what purpose an order of Court is to be obtained (by Mr Washington) for the purpose of Surveying the land which he, for himself, or others, hold on four mile run. If all the parties concerned agree to Survey, and mark their boundaries, it may be done without the interference of the Court. If they do not (as there is no suit pending) I should not like to have any line marked that is to establish my boundary without being present myself, to see that I had justice done me. As far as I am able, at the present moment, & under probable events, to form an opinion I expect to be at Mount Vernon about the 15th or

20th of April. If therefore the parties interested, will endeavor to accomodate matters to that time, I will endeavor to be present at the Survey of the Lands adjoining to mine. It is to be observed however, that public business will not put it so much in my power to accomodate myself to their convenience, as it may be in their power to yield to mine; which obliges me to speak more in general terms of being at Mount Vernon—than definitely.
        I agree to your taking up the young Cedars along the Creek side, and transplanting them in the lane you propose; and am glad to find you have managed the Cedar berries in the manner you have mentioned; they certainly will make a good hedge, & are a tree of quick growth.
        I agree also, and indeed strongly recommend, your breaking up the Lucern lot by the Spring; and wish that it may be extremely well plowed, harrowed and prepar’d for Lucern & clover seed mixed; the former of which (if any fresh & good can be had) I will send from hence.
        Oznabrigs also shall be sent from hence: but do not let the work stop for want; for I do not suppose it is to be purchased upon much, if any better terms here, than in Alexandria. Do you not mean to spin, for linnen, the flax that has been raised on the Estate the two last years?
        You may inform Mr Bayley, when occasion offers, that It is not certain now, that the same price for which I offered the small piece of land I hold on Difficult run, would tempt me to part with it; since I find by enquiry, that lands of worse quality, & not more convenient to the federal City, on the Maryland side of the Potomack, are selling from twenty to 30 dollars pr Acre without any extra: advantage to recommend them, whereas mine has a good Mill seat on the Main run of Difficult; and, in my opinion, a still better one on what is called the Bridge branch thereof; and a considerable proportion of the tract capable of being converted into good meadow—it ⟨lies⟩ on the main road from Alexandria to Leesburg⟨h⟩—only 19 measured miles from the former, & not more than three from the Great falls, or Matilda ville. As to renting it, it is hardly worth mentioning these terms; but as the question has been asked you, and as the lowest price I ever will take for the land is £1500 Virginia Cury which I have been offered (differing only on the interest of the unpaid money) it will not be expected that I should hereafter sell which wd bring me in less annual profit than that Sum would do at five pr Ct annually.
        
        I think Mr Stuart ought to be informed if ever Fowlers Ben comes on the Farm you are to give him a good whipping, & forbid his ever returning. I am. Your friend
        
          Go: Washingtono
        
        
          P.S. You might make a transcript of the foregoing paragraph respecting my land on Difficult run—and with the plat, send it to him (as from yourself) as my answer—that is, you need not mention it was done by my direction.
        
      